UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☒ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 PAULSON CAPITAL CORP. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PAULSON CAPITAL CORP. 1331 N.W. Lovejoy Street, Suite 720 Portland, OR 97209 (503) 243-6000 Dear Shareholder: Since 1978, Paulson Investment Company, Inc. has built a strong reputation as a preeminent investment banker specializing in microcap growth companies. Paulson Investment has served as a manager or lead underwriter for over 170 offerings, raising over $1 billion for clients. As you are likely aware, in recent years macroeconomic conditions and government regulations have made raising money for microcap companies in the public marketvery difficult. Your Board believes that it needs to change its direction to generate better returns for its shareholders and, accordingly, has decided to take steps to accomplish a series of related transactions, which depend on your approval of the proposals described in the accompanying proxy statement. The Company has entered into agreements for an investment in the Company of $5.25 million from a small group of investors. The funds have been placed in escrow pending satisfaction of certain conditions, including approval by our shareholders of Proposal 6 and satisfaction of NASDAQ rules. We may continue to pursue additional non-public offerings within the limits approved by our shareholders. IfProposal 6 is not approved, the escrow will be released and the funds returned to the investors. In connection with the proposed financing, your Board has approved a plan whereby a liquidating trust will be created and the shareholders of our Common Stock of record as of the record date of the Shareholders Meeting (“Legacy Shareholders”) will be given non-transferable beneficial interests in the trust in proportion to their pro rata ownership interest in our Common Stock. The record date of the Shareholders Meeting is anticipated to be on or about []; the definitive record date will be noted in the Proxy Statement that is mailed to the Legacy Shareholders. The trust will hold the majority of the assets currently held by Paulson Investment, primarily consisting of underwriter warrants, trading and investment securities, and cash and accounts receivables. It is expected that the assets in the trust will be liquidated and distributed to our Legacy Shareholders over time. Any purchasers of our securities in the open market after the record date will have no rights to the trust assets with respect to the securities so purchased. The trust will distribute sale proceeds to the Legacy Shareholders when a trust asset is liquidated, which would be treated for tax purposes as a dividend to the Legacy Shareholders. Your Board has also decided to restructure Paulson Investment’s broker-dealer business, resulting in it being owned initially 25% by the Company and 75% by management of Paulson Investment and outside investors. As a result of the transactions more fully described in the accompanying Proxy Statement, each Legacy Shareholder will continue to own shares of Paulson Capital Corp. and an interest in a liquidating trust entitling the holder to dividends from the sale of certain assets previously held by Paulson Investment. Your Board urges you to vote for the Proposals set forth in the Proxy Statement so that we can accomplish our goal of maximizing shareholder value for years to come. Chester L.F. Paulson Chairman of the Board , 2013 PAULSON CAPITAL CORP. 1331 N.W. Lovejoy Street, Suite 720 Portland, OR 97209 (503) 243-6000 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS [], 2013 To Our Shareholders: The 2013 Annual Meeting of Shareholders (the “Annual Meeting”) of Paulson Capital Corp., an Oregon corporation (the “Company”, “we”, “us” or “our”), will be held on [], 2013 at [], local time, at [], for the following purposes (collectively, the “Proposals”): 1. To consider and act upon a proposal to approve the amendment and restatement of our Restated Articles of Incorporation (“Articles of Incorporation”), in the form attached hereto as Appendix A , to authorize the classification of the Board of Directors into three classes with staggered terms; 2. To elect five directors whose term of office will expire in 2014 (or sooner if Proposal 6 is approved, in which case one director shall be deemed a continuing director upon closing of an authorized financing and the term of any other directors shall thereupon cease); 3. To consider and act upon a proposal to approve the amendment and restatement of our Articles of Incorporation to effect an increase in the authorized shares of Common Stock, from 10,000,000 shares of Common Stock (“Common Stock”), no par value per share, and 500,000 shares of preferred stock (“Preferred Stock”), no par value per share, to 90,000,000 shares of Common Stock, par value $0.0001 per share, and 30,000,000 shares of Preferred Stock, par value $0.0001 per share (unless Proposal 7 is approved, in which case Proposal 7 shall be effectuated); 4. To consider and act upon a proposal to approve the amendment and restatement of our Articles of Incorporation to designate 30,000,000 shares of Preferred Stock as “blank check” Preferred Stock (unless Proposal 7 is approved, in which case Proposal 7 shall be effectuated); 5. To consider and act upon a proposal to effect a reverse stock split of our issued and outstanding capital stock by a ratio of not less than one-for-two and not more than one-for-ten at any time within 18 months following the Annual Meeting, with the exact ratio to be set at a number within this range as determined by the Board of Directors, in its sole discretion; 6. To consider and act upon a proposal for the authorization to issue securities of the Company in one or more non-public offerings in accordance with NASDAQ Listing Rule 5635 within 18 months following the Annual Meeting; 7. To consider and act upon a proposal to change the Company’s state of incorporation to Delaware from Oregon by means of a merger of the Company into a newly formed, wholly owned Delaware subsidiary pursuant to the terms of a merger agreement in the form annexed hereto as Appendix B (the “Reincorporation Merger Agreement”), and adopt the Delaware Certificate of Incorporation and By-laws annexed hereto as Appendix C and Appendix D , respectively, including an increase in the authorized shares of Common Stock to 90,000,000 shares of Common Stock, par value $0.0001 per share, and 30,000,000 shares of “blank check” Preferred Stock, par value $0.0001 per share; 8. To approve the Paulson Capital Corp. 2013 Equity Incentive Plan (the “2013 Plan”) as attached as Appendix E hereto, including the reservation of 1,500,000 shares of Common Stock for issuance thereunder; 9. To approve, on an advisory basis, the compensation of the Company’s named executive officers; 10.To approve, on an advisory basis, a one-year frequency with which the Company should conduct future shareholder advisory votes on named executive officer compensation; and 11.To transact such other business as may properly come before the annual meeting or any continuation, postponement or adjournment thereof. Only holders of record of the Company's Common Stock as reflected on the stock transfer books of the Company at the close of business on [], 2013, will be entitled to notice of and to vote at the meeting. All shareholders are cordially invited to attend the meeting. YOUR VOTE IS IMPORTANT. PLEASE COMPLETE AND RETURN THE ENCLOSED PROXY IN THE ENVELOPE PROVIDED WHETHER OR NOT YOU INTEND TO BE PRESENT AT THE MEETING IN PERSON. IF YOU ATTEND THE MEETING, YOU MAY CONTINUE TO HAVE YOUR SHARES VOTED AS INSTRUCTED IN THE PROXY OR YOU MAY WITHDRAW YOUR PROXY AT THE MEETING AND VOTE YOUR SHARES IN PERSON. This proxy statement and form of proxy are being sent to our shareholders on or about [], 2013. By Order of the Board of Directors, /s/ CHESTER L.F. PAULSON CHESTER L.F. PAULSON Chairman of the Board of Directors [], 2013 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting To Be Held on [], 2013: The Proxy Statement and the Accompanying Proxy Card and Annual Report are available at www.proxyvote.com. IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED AT THE MEETING. PLEASE SIGN, DATE AND MAIL THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE WHICH REQUIRES NO POSTAGE IN THE UNITED STATES. PAULSON CAPITAL CORP. 1331 N.W. Lovejoy Street, Suite 720 Portland, OR 97209 (503) 243-6000 PROXY STATEMENT The Board of Directors of Paulson Capital Corp., an Oregon corporation (the “Company”, “we”, “us”, or “our”) is soliciting proxies in the form enclosed with this proxy statement for use at the Company's Annual Meeting of Shareholders to be held on [], 2013 at [], local time, at [], and any adjournments thereof (the “Annual Meeting”). GENERAL INFORMATION ABOUT VOTING How Proxies Work The Company's Board of Directors is asking for your proxy. Giving us your proxy means that you authorize us to vote your shares at the Annual Meeting in the manner that you direct, or if you do not direct us, in the manner as recommended by the Board of Directors in this proxy statement. Who May Vote Holders of the Company's Common Stock, at the close of business on [], 2013 (the “Record Date”), are entitled to receive notice of and to vote their shares at the Annual Meeting. As of [], 2013, there were [] shares of Common Stock outstanding. Each share of Common Stock is entitled to one vote on each matter properly brought before the Annual Meeting. How to Vote You may vote in person at the Annual Meeting or by proxy. We recommend that you vote by proxy even if you plan to attend the Annual Meeting in person. You may change your vote at the Annual Meeting in one of the ways described below. All shares represented by proxies that have been properly voted and not revoked will be voted at the Annual Meeting. If you sign and return your proxy card, but do not give voting instructions, the shares represented by that proxy will be voted as recommended by the Board of Directors. If you choose to vote by proxy, simply mark your proxy, date and sign it, and return it in the enclosed postage-paid envelope. If you attend the Annual Meeting, you will be able to vote your shares, even if you have already voted by mail. If your shares are held in the name of a bank, broker or other holder of record, you must obtain a proxy, executed in your favor, from the holder of record to be able to vote at the Annual Meeting. Revoking a Proxy You may revoke your proxy before it is voted by: ● providing written notice to the corporate Secretary of the Company before or at the Annual Meeting; ● submitting a new proxy with a later date; or ● voting by ballot at the Annual Meeting. The last vote you submit chronologically (by any means) will supersede your prior vote(s). Your attendance at the Annual Meeting will not, by itself, revoke your proxy. Quorum In order to carry on the business of the Annual Meeting, we must have a quorum. This means that at least one third of the votes eligible to vote must be represented at the Annual Meeting, either by proxy or in person. Abstentions and broker non-votes are counted as present and entitled to vote for purposes of determining a quorum. Treasury shares, which are shares owned by the Company itself, are not voted and do not count for this purpose. 1 Votes Needed For Proposal 2, the affirmative vote of a plurality, or the largest number, of the shares of Common Stock present in person or by proxy at the meeting and entitled to vote is required for the election of each director. This means that the five director nominees who receive the highest number of affirmative “FOR” votes will be elected to the board. A majority of the votes cast by the holders of the shares of Common Stock present or represented and voting on such matter is required to approve Proposals 1, 3, 4, 5, 6, 7, 8, 9 and 10. Broker non-votes and abstentions are not considered to be shares voting on such matters and, therefore, will have no effect on the outcome of the vote on the approval of Proposals 1, 3, 4, 5, 6, 7, 8, 9 and 10. All numbers and amounts set forth herein, except as specifically noted, are prior to the effect of any stock split which has been proposed in Proposal 5. Dissenter’s Right of Appraisal No action proposed in the proposals described in this Proxy Statement will provide a right of a shareholder to dissent and obtain appraisal of or payment for such shareholder's shares which is required under Oregon law, NASDAQ Rules, our Articles of Incorporation or our Amended and Restated Bylaws (the “Amended Bylaws”). Householding of Proxy Materials Some banks, brokers and other nominee record holders may be participating in the practice of “householding” Proxy Statements and annual reports. This means that only one copy of this Proxy Statement may have been sent to multiple shareholders in your household. We will promptly deliver a separate copy of either document to you if you call or write us at the following address or phone number: 1331 N.W. Lovejoy Street, Suite 720, Portland, OR 97209, phone: 503-243-6000, Attention: Secretary. If you want to receive separate copies of our annual report and Proxy Statement in the future, or if you are receiving multiple copies and would like to receive only one copy for your household, you should contact your bank, broker or other nominee record holder, or you may contact us at the above address and phone number. Other Matters Our Board of Directors knows of no other business which will be presented for consideration at the Annual Meeting other than those matters described above. However, if any other business should come before the Annual Meeting, it is the intention of the person named in the enclosed proxy card to vote, or otherwise act, in accordance with his best judgment on such matters. Solicitation of Proxies The Company will pay the expenses of soliciting proxies, which we anticipate will be immaterial. Proxies may be solicited on our behalf by directors, officers or employees of the Company, without additional remuneration, in person or by telephone, by mail, electronic transmission and facsimile transmission. Brokers, custodians and fiduciaries will be requested to forward proxy soliciting material to the owners of Common Stock held in their names and, as required by law, the Company will reimburse them for their reasonable out-of-pocket expenses for this service. INTEREST OF CERTAIN PERSONS IN MATTERS TO BE ACTED UPON No director, executive officer, associate of any director, executive officer or any other person has any substantial interest, direct or indirect, by security holdings or otherwise, in the Proposals that is not shared by all other shareholders, except that our directors and executive officers (1) may elect to invest in any offering approved pursuant to Proposal 6, (2) are or will be eligible to receive awards under the 2013 Plan upon approval of Proposal 8 and (3) will be awarded certain stock options upon approval of Proposal 8. VOTING SECURITIES AND PRINCIPAL HOLDERS THEREOF Voting Securities The number of outstanding shares of our Common Stock at the close of business on [], 2013, the record date for determining our shareholders who are entitled to notice of and to vote on the Proposals, is []. 2 Beneficial Ownership of Directors, Officers and 5% Shareholders The following table sets forth information regarding the beneficial ownership of our Common Stock as of July 31, 2013 by (a)each person who is known by us to beneficially own 5% or more of our Common Stock, (b)each of our directors and named executive officers, and (c)all of our directors and executive officers as a group. Except as otherwise noted, the persons listed below have sole investment and voting power with respect to the Common Stock owned by them. Unless otherwise indicated, the address of each holder is 1331 N.W. Lovejoy Street, Suite 720, Portland, Oregon 97209. Common Stock (1) Number of Percent of Shares Name of Beneficial Owner Shares (2) Outstanding Chester L.F. (3) and Jacqueline M. Paulson (4) 1,260,514 20.8 % Steve H. Kleemann (5) 714,200 11.7 % Charles L.F. Paulson (3) (6) 608,591 10.0 % Erick J.C. Paulson (6) 604,598 9.9 % Kellie M. Davis (6) 598,590 9.8 % Shannon P. Pratt, D.B.A. (3) 121,054 2.0 % Paul F. Shoen (3) 56,881 * Trent Davis (7) 15,000 * Murray Smith (8) 5,000 * All current executive officers and directors as a group (6 persons) 2,067,040 33.5 % *Less than one percent (1) Applicable percentage of ownership is based on 6,054,758 shares of Common Stock outstanding as of July 31, 2013 together with applicable options for such shareholders. Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission, and includes voting and investment power with respect to shares. (2) Includes options exercisable within 60 days of July 31, 2013 as follows: Charles L.F. Paulson 38,334 Kellie M. Davis 28,333 Shannon P. Pratt, D.B.A. 25,000 Murray Smith 5,000 (3) Director of the Company. (4) Includes 1,140,514 shares held by the Paulson Family LLC. (5) Mr. Kleemann served as member of the Company’s Board of Directors until his death on July 27, 2013. 3 (6) Represents shares held as a member of the Paulson Family LLC and options as detailed in Note 2. (7) Mr. Davis is President and Chief Executive Officer of Paulson Investment Company, Inc. (8) Mr. Smith is Chief Financial Officer of the Company and Paulson Investment Company, Inc. 4 PROPOSAL 1— AMENDMENT AND RESTATEMENT OF THE ARTICLES OF INCORPORATION TO AUTHORIZE THE CLASSIFICATION OF THE BOARD OF DIRECTORS INTO THREE CLASSES WITH STAGGERED TERMS Classification of the Board of Directors On [], 2013, our Board of Directors approved, and we are proposing, an amendment and restatement of the Articles of Incorporation to classify the Board of Directors into three classes with staggered terms (“Classified Board Amendment”). Currently, the Board of Directors consists of a single class of directors, all of whom are elected at each Annual Meeting of Shareholders. The Classified Board Amendment would classify the Board into three separate classes, as nearly equal in number as possible, with one class being elected each year to serve a staggered three-year term. Directors in each class would be elected at the 2013 Annual Meeting. The directors initially elected in Class I would serve until the 2014 Annual Meeting of Shareholders and the election and qualification of his or her successor. The directors initially elected in Class II would serve until the 2015 Annual Meeting of Shareholders and the election and qualification of his or her successors. The directors initially elected in Class III would serve until the 2016 Annual Meeting of Shareholders and the election and qualification of his or her successors. Beginning with the election of directors to be held at the 2014 Annual Meeting of Shareholders, and going forward, the class of directors to be elected in such year would be elected for a three-year term, and at each successive Annual Meeting of Shareholders, the class of directors to be elected in such year would be elected for a three-year term, so that the term of office of one class of directors shall expire in each year. The directors in each class are identified in Proposal 2 – Election of Directors – below. To preserve the classified board structure, the Classified Board Amendment also provides that a director appointed by the Board to fill a vacancy holds office until the next election of the class for which such director has been chosen and until that director’s successor has been elected and qualified or until his or her earlier resignation, removal or death. The Board believes that a staggered board would provide important benefits to the Company and its shareholders. A staggered board will help to ensure the continuity and stability of the Company’s business strategies and management of the Company’s business because a majority of the Board at any given time will have prior experience as directors of the Company. The text of the Classified Board Amendment to the Company’s Articles of Incorporation is set forth below: ARTICLE III Directors 3.1
